1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   Aylwin Johnson, Jr.,                                      CASE NO. 1:17-cv-00755 LJO-EPG
12                  Plaintiff,
                                                               ORDER (1) SETTING SETTLEMENT
13          v.                                                 CONFERENCE, (2) REQUIRING
14   California Forensic Medical Group, et al.                 PERSONAL ATTENDANCE BY CERTAIN
                    Defendants,                                INDIVIDUALS, AND (3) REQUIRING
15                                                             SETTLEMENT CONFERENCE
                                                               STATEMENT
16
17
18
19          Magistrate Judge Jeremy D. Peterson will hold a settlement conference on September 12, 2019

20   at 10:00 a.m. in Courtroom 6 at the U.S. District Court, 2500 Tulare Street, Fresno, California, 93721.

21   The court expects that the parties will proceed with the settlement conference in good faith and will

22   attempt to resolve some or all of the case. If any party believes that the settlement conference will not

23   be productive, that party shall so inform the court as far in advance of the settlement conference as

24   possible. Unless otherwise permitted in advance by the court, the following individuals must attend

25   the settlement conference in person: (1) all of the attorney(s) who will try the case; (2) the parties; and

26   (3) individuals with full authority to negotiate and settle the case, on any terms.

27
28

                                                          1
1
             No later than one week prior to the settlement conference, each party must submit to Judge
2
     Peterson’s chambers at jdporders@caed.uscourts.gov a confidential settlement conference statement.
3
     These statements should neither be filed on the docket nor served on any other party. The statements
4
     should be marked “CONFIDENTIAL” and should state the date and time of the conference. While
5
     brevity is appreciated, each statement must include:
6
             (1) a brief recitation of the facts;
7
             (2) a discussion of the strengths and weaknesses of the case, from your party’s perspective;
8
             (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and trial
9
     matters, in specific dollar terms;
10
             (4) your best estimate of the probability that plaintiff will prevail should this case proceed to
11
     trial, in percentage terms;
12
             (5) your best estimate of recovery by plaintiff should this case proceed to trial and plaintiff
13
     prevail, in specific dollar terms;
14
             (6) a history of settlement discussions (including a listing of any current settlement offers from
15
     any party, in specific dollar terms), a candid statement of your party’s current position on settlement,
16
     including the amount that you would offer/accept to settle (in specific dollar terms), and a statement of
17
     your expectations for settlement discussions; and
18
             (7) a list of the individuals who will be attending the settlement on your party’s behalf,
19
     including names and, if appropriate, titles.
20
21           Magistrate Judge Jeremy D. Peterson will hold a short, pre-settlement conference telephone

22   discussion on August 30, 2019 at 2:00 p.m. (dial-in number: 1-888-204-5984; passcode: 4446176).

23   Only the lead attorney—or the party, if not represented—should participate.

24
25
26
27
28

                                                          2
1
2    IT IS SO ORDERED.

3
4    Dated:   August 2, 2019
                               UNITED STATES MAGISTRATE JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               3
